


LIBERTY SILVER CORP.






















INCENTIVE SHARE PLAN
April 19, 2011





1










TABLE OF CONTENTS







LIBERTY SILVER CORP.

1

INCENTIVE SHARE PLAN April 19, 2011

1

LIBERTY SILVER CORP.

3

INCENTIVE SHARE PLAN

3

ARTICLE 1 PURPOSE AND INTERPRETATION

3

Section 1.1 Purpose.

3

Section 1.2 Definitions.

3

ARTICLE 2 SHARE OPTION PLAN

5

Section 2.1 The Share Option Plan.

5

Section 2.2 Participants.

5

Section 2.3 Amount of Options.

5

Section 2.4 Price.

6

Section 2.5 Lapsed options.

6

Section 2.6 Consideration, Option Period and Payment.

6

Section 2.7 Termination of Employment.

7

Section 2.8 Death of Participant.

7

Section 2.9 Adjustment in Shares Subject to the Share Option Plan.

7

Section 2.10 Record Keeping.

8

Section 2.11 Necessary Approvals.

8

ARTICLE 3 SHARE BONUS PLAN

8

Section 3.1 The Share Bonus Plan.

8

Section 3.2 Participants.

8

Section 3.3 Amount of Bonus Shares.

8

Section 3.4 Necessary Approvals.

9

ARTICLE 4 GENERAL

9

Section 4.1 Number of Shares.

9

Section 4.2 Transferability.

9

Section 4.3 Employment.

9

Section 4.4 Delegation to Compensation Committee.

10

Section 4.5 Administration of the Plan.

10

Section 4.6 Amendment, Modification or Termination of the Plan.

10

Section 4.7 Consolidation, Merger, etc.

11

Section 4.8 No Representation or Warranty.

11

Section 4.9 Interpretation.

11

Section 4.10 Approval and Effective Date.

12











2







LIBERTY SILVER CORP.

INCENTIVE SHARE PLAN




ARTICLE 1
PURPOSE AND INTERPRETATION

Section 1.1 Purpose.

The purpose of the Plan shall be to advance the interests of the Corporation by
encouraging equity participation in the Corporation through the acquisition of
common shares of the Corporation.

Section 1.2 Definitions.

In the Plan, the following capitalized words and terms shall have the following
meanings:

“Act” means the Nevada Revised Statutes, Chapter 78, et seq., or its successor,
as amended from time to time.

“Affiliate” includes any company in which the Corporation has an equity or
voting interest of more than 50%.

“Blackout Period” means the period during which the relevant Participant is
prohibited from exercising an Option due to trading restrictions imposed by the
Corporation in accordance with its trading policies affecting trades by
employees in the Corporation's securities.

“Board of Directors” means the board of directors of the Corporation as
constituted from time to time and any committee of the board of directors.

“Bonus Common Shares” means Common Shares issued pursuant to the Share Bonus
Plan.

“Common Shares” means the common shares of the Corporation.

“Consultant” means, in relation to an Issuer, an individual or Consultant
Company, other than an Employee or a Director of the Issuer, that:

(a) is engaged to provide on a ongoing bona fide basis, consulting, technical,
management or other services to the Issuer or to an Affiliate of the Issuer,
other than services provided in relation to a Distribution;

(b) provides the services under a written contract between the Issuer or the
Affiliate and the individual or the Consultant Company;

(c) in the reasonable opinion of the Issuer, spends or will spend a significant
amount of time and attention on the affairs and business of the Issuer or an
Affiliate of the Issuer; and

(d) has a relationship with the Issuer or an Affiliate of the Issuer that
enables the individual to be knowledgeable about the business and affairs of the
Issuer.





3







“Corporation” means Liberty Silver Corp., a corporation incorporated under the
Act and its successors from time to time.

“Designated Affiliate” means an Affiliate of the Corporation designated by the
Board of Directors for purposes of the Plan from time to time.

“Investor Relations Activities” means any activities, by or on behalf of an
issuer or shareholder of the issuer, that promote or reasonably could be
expected to promote the purchase or sale of securities of the Issuer, but does
not include:

(a) the dissemination of information provided, or records prepared, in the
ordinary course of business of the Issuer

(i) to promote the sale of products or services of the Issuer, or

(ii) to raise public awareness of the Issuer,  that cannot reasonably be
considered to promote the purchase or sale of securities of the Issuer;




(b) activities or communications necessary to comply with the requirements of:




(i) applicable Securities Laws;




(ii) Exchange Requirements or the by-laws, rules or other regulatory instruments
of any other self regulatory body or exchange having jurisdiction over the
Issuer;




(c) communications by a publisher of, or writer for, a newspaper, magazine or
business or financial publication, that is of general and regular paid
circulation, distributed only to subscribers to it for value or to purchasers of
it, if:




(i)

the communication is only through the newspaper, magazine or publication, and




(ii) the publisher or writer receives no commission or other consideration other
than for acting in the capacity of publisher or writer; or




(d) activities or communications that may be otherwise specified by the
Exchange.

“Issuer Bid” means an offer to acquire or redeem securities of an issuer made by
the issuer to one or more persons or companies, and also includes an acquisition
or redemption of securities of the issuer by the issuer from those persons or
companies, but does not include an offer to acquire or redeem or an acquisition
or redemption,

(a) if no valuable consideration is offered or paid by the issuer for the
securities,

(b) if the offer to acquire or redeem, or the acquisition or redemption is a
step in an amalgamation, merger, reorganization or arrangement that requires
approval in a vote of security holders, or

(c) if the securities are debt securities that are not convertible into
securities other than debt securities.





4







“Option Period” means the period of time an option may be exercised as specified
in Section 2.6(1).

“Participant” means a participant under the Plan.

“Plan” means collectively the Share Option Plan and the Share Bonus Plan
provided for herein.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and such other securities acts of such jurisdictions as may be applicable from
time to time.

“Share Bonus Plan” means the share bonus plan described in Article 3 hereof.

“Share Compensation Arrangement” means a stock option, stock option plan,
employee stock purchase plan or any other compensation or incentive mechanism
involving the issuance or potential issuance of securities of the Corporation to
one or more service providers.

“Share Option Plan” means the share option plan described in Article 2 hereof.

“Stock Exchange” any principal stock exchange(s) upon which the Common Shares
are listed and posted for trading.

“Take-over Bid” means an offer to acquire outstanding voting securities or
equity securities of a class made to one or more persons or companies, where the
securities subject to the offer to acquire, together with the offeror’s
securities, constitute in the aggregate 20 percent or more of the outstanding
securities of that class of securities at the date of the offer to acquire but
does not include an offer to acquire if the offer to acquire is a step in an
amalgamation, merger, reorganization or arrangement that requires approval in a
vote of security holders.

ARTICLE 2
SHARE OPTION PLAN

Section 2.1 The Share Option Plan.

A Share Option Plan is hereby established for certain employees, senior officers
and directors of, and consultants to, the Corporation and Designated Affiliates.

Section 2.2 Participants.

Participants in the Share Option Plan shall be directors, senior officers or
employees of the Corporation or any of its Designated Affiliates (including
officers thereof, whether or not directors), Consultants or persons conducting
Investor Relations Activities for the Corporation or any of its Designated
Affiliates who, by the nature of their positions or jobs, are, in the opinion of
the Board of Directors, upon the recommendation of the President of the
Corporation, in a position to contribute to the success of the Corporation. For
any options granted to employees or Consultants, the Corporation represents that
the optionee is a bona fide employee or Consultant, as the case may be.

Section 2.3 Amount of Options.

The determination regarding the amount of optioned Common Shares outstanding to
each Participant will take into consideration the Participant's present and
potential contribution to the





5







success of the Corporation and shall be determined from time to time by the
Board of Directors. However, in no event shall the number of optioned Common
Shares available for issuance under the Share Option Plan together with the
Share Bonus exceed 10% of the issued and outstanding Common Shares in the
aggregate.

Section 2.4 Price.

The exercise price per Common Share shall be determined by the Board of
Directors at the time the option is granted, but such price shall not be less
than the closing price of the Common Shares on the Stock Exchange on the trading
day immediately preceding the day of the grant of the option.

Section 2.5 Lapsed options.

In the event that options granted under the Share Option Plan are surrendered,
terminate or expire without being exercised in whole or in part, new options may
be granted covering the Common Shares not purchased under such lapsed options.

Section 2.6 Consideration, Option Period and Payment.

(1)

The period during which options may be exercised shall be determined by the
Board of Directors in its discretion, to a maximum of ten years from the date
the option is granted (the “Option Period”), except as the same may be reduced
with respect to any option as provided in Section 2.7 and Section 2.8 respecting
termination of employment or death of the Participant.

(2)

Options shall be exercisable (in each case to the nearest full share) during the
Option Period in the determination of the Board of Directors. Unless otherwise
stated by the Board of Directors, options shall be granted so that they qualify
as incentive stock options (“ISO”) under Section 422 of the U.S. Internal
Revenue Service Code (“IRS Code”). The Board of Directors may grant options that
do not qualify as ISO and may also grant the right to choose whether options are
to qualify as ISO pursuant to Section 422 of the IRS Code.

(3)

Except as set forth in Section 2.7 and Section 2.8, no option may be exercised
unless the Participant is, at the time of such exercise, a director or senior
officer of or in the employ of, a Consultant to, or a person conducting Investor
Relations Activities for, the Corporation or any of its Designated Affiliates
and shall have been continuously a director or senior officer or so employed or
providing said services to the Corporation or any of its Designated Affiliates
since the grant of his or her option. Absence on leave with the approval of the
Corporation or a Designated Affiliate shall not be considered an interruption of
employment for any purpose of the Share Option Plan.

(4)

The exercise of any option will be contingent upon receipt by the Corporation of
cash payment of the full purchase price of the Common Shares or providing a
guarantee of payment satisfactory to the Corporation which are the subject of
the exercised option. No Participant or his or her legal representatives,
legatees or distributees will be, or will be deemed to be, a holder of any
Common Shares with respect to which he or she was granted an option under this
Share Option Plan, unless and until certificates for such Common Shares are
issued to him or her, or them, under the terms of the Share Option Plan.

(5)

Options granted to persons conducting Investor Relations Activities for the
Corporation must vest in stages over twelve months with no more than ¼ of the
options vesting in any three





6







month period.

(6)

If the Termination (see section 2.7) date for an option occurs during a Blackout
Period applicable to the relevant Participant, or within 10 Business Days after
the expiry of a Blackout Period applicable to the relevant Participant, then the
Termination Date for the option shall be the date that is the tenth Business Day
after the expiry date of the Blackout.

(7)

If there is a Take-over Bid or Issuer Bid made for all or any of the issued and
outstanding Common Shares, then the Board of Directors may, by resolution,
permit all options outstanding to become immediately exercisable in order to
permit Common Shares issuable under such options to be tendered to such bid.

Section 2.7 Termination of Employment.

If a Participant shall:




(a)

cease to be a director or senior officer of the Corporation and any of its
Designated Affiliates (and is not or does not continue to be an employee
thereof); or

(b)

cease to be employed by the Corporation or any of its Designated Affiliates or
to provide consulting services to the Corporation or any of its Designated
Affiliates (and is not or does not continue to be a director or senior officer
thereof) for any reason (other than death) or shall receive notice from the
Corporation or any of its Designated Affiliates of the termination of his or her
employment or provision of consulting services;

(collectively, “Termination”) he or she may, but only within 365 days next
succeeding such Termination, exercise his or her options to the extent that he
or she was entitled to exercise such options at the date of such Termination,
provided that in no event shall such right extend beyond the Option Period. This
section is subject to any agreement with any director or officer of the
Corporation or any of its Designated Affiliates with respect to the rights of
such director or officer upon Termination or change in control of the
Corporation.

Section 2.8 Death of Participant.

In the event of the death of a Participant who is a director or senior officer
of the Corporation or any of its Designated Affiliates or who is an employee
having been continuously in the employ of the Corporation or any of its
Designated Affiliates or who has continuously provided consulting services to
the Corporation or any of its Designated Affiliates for one year from and after
the date of the granting of his or her option, the option theretofore granted to
him or her shall be exercisable within the 365 days next succeeding such death
and then only:

(a)

by the person or persons to whom the Participant's rights under the option shall
pass by the Participant's will or the laws of descent and distribution; and

(b)

to the extent that he or she was entitled to exercise the option at the date of
his or her death, provided that in no event shall such right extend beyond the
Option Period.

Section 2.9 Adjustment in Shares Subject to the Share Option Plan.

In the event:





7










(a)

there is any change in the Common Shares of the Corporation through subdivisions
or consolidations, or otherwise;

(b)

the Corporation declares a dividend on Common Shares payable in Common Shares or
securities convertible into or exchangeable for Common Shares; or

(c)

the Corporation issues Common Shares, or securities convertible into or
exchangeable for Common Shares, in respect of, in lieu of, or in exchange for,
existing Common Shares;

the number of Common Shares available for option, the Common Shares subject to
any option, and the option price thereof, shall be adjusted appropriately by the
Board of Directors and such adjustment shall be effective and binding for all
purposes of the Share Option Plan.

Section 2.10 Record Keeping.

The Corporation shall maintain a register in which shall be recorded:

(a)

The name and address of each Participant in the Share Option Plan; and

(b)

The number of options granted to a Participant and the number of options
outstanding.

Section 2.11 Necessary Approvals.

The obligation of the Corporation to issue and deliver any Common Shares in
accordance with the Plan shall be subject to any necessary approval of any stock
exchange or regulatory authority having jurisdiction over the securities of the
Corporation. If any Common Shares cannot be issued to any Participant for
whatever reason, the obligation of the Corporation to issue such Common Shares
shall terminate and any option exercise price paid to the Corporation shall be
returned to the Participant.

ARTICLE 3
SHARE BONUS PLAN

Section 3.1 The Share Bonus Plan.

A Share Bonus Plan is hereby established for certain employees of the
Corporation and Designated Affiliates.

Section 3.2 Participants.

Participants in the Share Bonus Plan shall be directors, senior officers or
employees of the Corporation or any of its Designated Affiliates (including
officers thereof, whether or not directors) or Consultants to the Corporation or
any of its Designated Affiliates who, by the nature of their positions or jobs,
are, in the opinion of the Board of Directors, upon the recommendation of the
President of the Corporation, in a position to contribute to the success of the
Corporation.  

Section 3.3 Amount of Bonus Shares.

The determination regarding the amount of Bonus Common Shares issued to each
Participant will take into consideration the Participant's present and potential
contribution to the success of the





8







Corporation and shall be determined from time to time by the Board of Directors.
However, in no event shall the number of Bonus Common Shares issuable under the
Share Bonus Plan together with the Share Option Plan exceed 10% of the issued
and outstanding Common Shares in the aggregate.

Section 3.4 Necessary Approvals.

The obligation of the Corporation to issue and deliver any Common Shares in
accordance with the Share Bonus Plan shall be subject to any necessary approvals
of any stock exchange or regulatory authority having jurisdiction over the
securities of the Corporation. If any Common Shares cannot be issued to any
Participant for whatever reason, the obligation of the Corporation to issue such
Common Shares shall terminate.

ARTICLE 4
GENERAL

Section 4.1 Number of Shares.

In no event shall more than 10% of the issued and outstanding  Common Shares, in
the aggregate, be issuable under the Plan. The aggregate reserved for issuance
pursuant to the Plan to any one person in any twelve month period shall not
exceed 5% of the total number of Common Shares outstanding from time to time,
unless disinterested shareholder approval is obtained pursuant to the policies
of the Stock Exchange, any stock exchange or regulatory authority having
jurisdiction over the securities of the Corporation. No more than 2% of the
outstanding Common Shares may be granted to any one Consultant in any twelve
month period, or to persons conducting Investor Relations Activities in any
twelve month period. The number of securities issuable to insiders, at any time,
under all security based compensation arrangements, shall not exceed 10% of the
issued and outstanding securities and that the number of securities issued to
insiders, within any one-year period, under all security based compensation
arrangements, shall not exceed 10% of the issued and outstanding securities. The
maximum number of Common Shares reserved for issuance under the Share Option
Plan shall together with the Share Bonus Plan shall not exceed 10% of the Common
Shares outstanding (on a non-diluted basis) from time to time.

Section 4.2 Transferability.

The benefits, rights and options accruing to any Participant in accordance with
the terms and conditions of the Plan shall not be transferable or assignable by
a Participant unless specifically provided herein. During the lifetime of a
Participant, all benefits, rights and options shall only be exercised by the
Participant or by his or her guardian or legal representative.

Section 4.3 Employment.

Nothing contained in the Plan shall confer upon any Participant any right with
respect to employment or continuance of employment with the Corporation or any
Designated Affiliate, or interfere in any way with the right of the Corporation
or any Affiliate to terminate the Participant's employment or provision of
consulting services at any time. Participation in any of the Plan by a
Participant shall be voluntary.





9







Section 4.4 Delegation to Compensation Committee.

All of the powers exercisable hereunder by the Board of Directors of the
Corporation may, to the extent permitted by applicable law and by resolution of
the Board of Directors of the Corporation, be exercised by a Compensation
Committee of such Board of Directors. All of the powers exercisable by the Board
of Directors under the Plan may, to the extent permitted by applicable law and
authorized by resolution of the Board of Directors of the Corporation, be
exercised by a Compensation Committee of not less than three directors. The
directors on such Compensation Committee shall not be employees of the
Corporation so long as they are on such committee, In addition, if determined
appropriate by the Board of Directors of the Corporation, the Board of Directors
may delegate any or all of the powers of the Board of Directors of the
Corporation under the Plan to an independent consultant.

Section 4.5 Administration of the Plan.

The Plan shall be administered by the Board of Directors of the Corporation. The
Board of Directors shall be authorized to interpret the Plan and may, from time
to time, establish, amend or rescind rules and regulations required for carrying
out the Plan. Any such interpretation of the Plan shall be final and conclusive.
All administrative costs of the Plan shall be paid by the Corporation. The
senior officers of the Corporation are authorized and directed to do all things
and execute and deliver all instruments, undertakings and applications and
writings as they, in their absolute discretion, consider necessary for the
implementation of the Plan and of the rules and regulations established for
administering the Plan.

Section 4.6 Amendment, Modification or Termination of the Plan.

Subject the requisite shareholder and regulatory approvals set forth under
subparagraphs 4.6(a) and (b) below, the Board of Directors, or the Compensation
Committee of the Board of Directors pursuant to Section 4.4, may from time to
time amend or revise the terms of the Plan or may discontinue the Plan at any
time provided however that no such right may, without the consent of the
optionee, in any manner adversely affect his rights under any option theretofore
granted under the Plan.  Any reduction in the exercise price of options if the
optionee is an insider of the Corporation at the time of the proposed amendment
will require disinterested shareholder approval pursuant to the Policies of the
Stock Exchange.

(a)

 Subject to Section 4.4, The Board of Directors may, subject to receipt of
requisite shareholder and regulatory approval, make the following amendments to
the Plan:

(i)

 any amendment to the number of securities issuable under the Plan, including an
increase to a fixed maximum number of securities or a change from a fixed
maximum number of securities to a fixed maximum percentage. A change to a fixed
maximum percentage which was previously approved by shareholders will not
require additional shareholder approval;

(ii)

any change to the definition of “Participants” which would have the potential of
narrowing or broadening or increasing insider participation;

(iii)

the addition of any form of financial assistance;





10









(iv)

any amendment to a financial assistance provision which is more favourable to
Participants;

(v)

any addition of a cashless exercise feature, payable in cash or securities which
does not provide for a full deduction in the number of underlying securities
from the Plan;

(vi)

the addition of deferred or restricted share unit or any other provision which
results in Participants receiving securities while no cash consideration is
received by the Company;

(vii)

any other amendments that may lead to significant or unreasonable dilution in
the Company's outstanding securities or may provide additional benefits to
Participants, especially to insiders of the Company, at the expense of the
Company and its existing shareholders.

(b)

 Subject to Section 4.4, the Board of Directors may, subject to receipt of
requisite regulatory approval, where required, in its sole discretion make all
other amendments to the Plan that are not of the type contemplated in
subparagraph 4.6(a) above, including, without limitation:

(i)

amendments of a housekeeping nature;

(ii)

the addition of or a change to vesting provisions of a security or the Plan; and

(iii)

a change to the termination provisions of a security or the Plan which does not
entail an extension beyond the original expiry date.

(c)

Notwithstanding the provisions of subparagraph 4.6(b), the Company shall
additionally obtain requisite shareholders approval in respect of amendments to
the Plan that are contemplated pursuant to subparagraph 4.6(b) to the extent
such approval is required by any applicable law or regulations.

Section 4.7 Consolidation, Merger, etc.

If there is a consolidation, merger or statutory amalgamation or arrangement of
the Corporation with or into another corporation, a separation of the business
of the Corporation into two or more entities or a transfer of all or
substantially all of the assets of the Corporation to another entity, upon the
exercise of an option under the Share Option Plan, the holder thereof shall be
entitled to receive the securities, property or cash which the holder would have
received upon such consolidation, merger, amalgamation, arrangement, separation
or transfer if the holder had exercised the option immediately prior to such
event, unless the directors of the Corporation otherwise determine the basis
upon which such option shall be exercisable.

Section 4.8 No Representation or Warranty.

The Corporation makes no representation or warranty as to the future market
value of any Common Shares issued in accordance with the provisions of the Plan.

Section 4.9 Interpretation.

This Plan shall be governed by and construed in accordance with the laws of the
State of Nevada.





11







Section 4.10 Approval and Effective Date.

This Plan shall become effective upon its adoption by the Board of Directors of
the Corporation subject to approval of the Plan by a majority of the
stockholders of the Company voting in person or by proxy at a meeting of the
stockholders or by written consent, which approval must be obtained within 12
months following adoption of the Plan by the Board of Directors.  However,
options and Bonus Common Shares may be granted under this Plan prior to
obtaining stockholder approval of the Plan, but any such options or Bonus Common
Shares shall be contingent upon such stockholder approval being obtained and may
not be exercised prior to such approval.  








12





